Citation Nr: 1709601	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-26 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral Achilles tendon disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1964 to October 1968, and the Air Force from November 1972 to February 1981.  He also served periods of duty in the Naval Reserve, the Army Reserves, Army National Guard, and Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in a March 2011 Decision Review Officer (DRO) hearing.  A copy of the hearing transcript is associated with the electronic claims file.

In October 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development regarding the Veteran's claim for entitlement to service connection for a bilateral Achilles tendon disorder.  A right shoulder condition was also denied at this time.  However, this denial was not appealed to the United States Court of Appeals for Veterans Claims, and as such, is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran's left Achilles tendon disorder did not manifest during, or as a result of, active military service.

2.  The Veteran's right Achilles tendon disorder did not manifest during, or as a result of, active military service. 




	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for service connection for a bilateral Achilles tendon disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duty to assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the October 2015 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection

The Veteran contends that he is entitled to service connection for a bilateral Achilles tendon disorder.  Specifically, his left Achilles tendon was injured during military service, and his right Achilles tendon was injured as a result of the injury to the left.  Having reviewed all of the relevant evidence of record, the Board concludes that the bilateral Achilles tendon disorder did not manifest during, or as a result of, active military service. 

A.  Relevant Laws and Regulations

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R. § 3.310(b).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  The term "active military service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6 (a).  Thus, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101, 106, 1110; 38 C.F.R. § 3.6.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

B.  Analysis

After a review of the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease that caused a left Achilles tendon disorder during active, or otherwise qualifying, service. 
	
The Veteran contends that he suffered an injury to his left Achilles tendon during National Guard training.  In his DRO hearing, the Veteran estimated the injury to have occurred between 1996 and 1998 while he was attending a two-week "summer camp" with the Texas National Guard at Fort Hood, Texas.  He stated that "they sent [him] over to the" Darnel Hospital where he was seen, but the doctors did not really treat the injury.  He was put on light duty for 72 hours, and told to monitor the injury for acute swelling or discoloration.  The Veteran reports that the bilateral Achilles disorders have become chronic conditions that "just don't heal."  The Veteran clearly indicated that he only is reporting an injury to the left Achilles tendon during service - he indicated that he believed his right Achilles tendon disability arose as a result of the problems he experienced with his left Achilles tendon.  

The Veteran's medical records report a visit to the Decatur Community Hospital's emergency room on Sunday, June 24, 2001, for an acute injury to his left calf.  The next day, the Veteran submitted a "Medical Disability Claim Sickness and Accident Claim for Non-Work Related Injury/Illness" to his civilian employer Bell Helicopter.  In the report, the Veteran stated that the injury was to his calf with a possible tear of the Achilles tendon.  The injury reportedly occurred at 5pm the day before, and was the result of an accident.  The claim was endorsed by a private physician out of Bedford, Texas, who referred the Veteran for further testing.

On July 2, 2001, the Veteran underwent a magnetic resonance image (MRI) at a private medical facility that suggested a partial tear of the gastrocnemius muscle.  On September 7, 2001, the first note about the Veteran's Achilles injury appears in the Chronological Record of Medical Care as the physician notes that he suffered an injury, but did not provide medical with the private physician notes regarding his injury.  At the time, the Veteran was serving in the Air Force Reserves.  The Veteran was placed on 60 day suspension pending additional records, which were later associated with his service treatment records (STRs).  A Physical Profile Serial Report on September 9, 2001 confirms the Veteran's restrictions, and notes that he must provide documentation from his private physician.  The Veteran was returned to full duty by his private physician as of December 1, 2001 according to his STRs and a note from his private physician.  Leave and Earnings Statements (LES) do not demonstrate training activity around the time of his initial left Achilles tendon injury as reported by the emergency room records.  Furthermore, on the Veteran's initial application for benefits, he stated that the disability of his Achilles tendon started in 2001.

A VA examination occurred in April 2015 to assess the Veteran's bilateral Achilles tendon disorder.  In reporting the history of the injury, the Veteran informed the examiner that the injury occurred at home around the year 2000.  The Veteran admitted at the time of the examination that he knew of no ankle or Achilles injuries that occurred while in active military service.  The Veteran reported that he suffered a similar injury to the right ankle in 2004 (although the medical evidence of record, specifically an August 2007 MRI report, suggests that the injury occurred in 2007).  After reviewing the claims file, the examiner opined that it was less likely as not that the left ankle condition was caused by, aggravated by or the result of active military service.  Rather, this injury  is the result of the Veteran's 2001 injury.  There was no indication from the Veteran's records of treatment for an Achilles condition during active service or within one year of discharge.

The Board recognizes that the Veteran believes his bilateral Achilles tendon disorder was a result of in-service event.  However, he has not presented any evidence to suggest that he has the requisite training or expertise to link a current disability of the Achilles tendon to injuries that occurred years earlier.  Furthermore, his statements are contradictory on the record, and his medical records do not support his assertion that the injury occurred in service.  Rather, the Board assigns more probative weight to his emergency room record, private treatment records, the Veteran's own statement that the injury occurred at home, LES statements, as well as the VA examiner's assessment that the injury was unrelated to his military service.  As such, the Veteran's assertions do not demonstrate that service connection is warranted for a left Achilles tendon injury.  

In sum, the weight of the competent evidence of record demonstrates that the Veteran's current left Achilles tendon disorder did not manifest during, or as a result of, his military service.

Based upon the evidence of record, the Veteran is also not entitled to service connection for his right Achilles tendon disorder.  Secondary service connection is predicated upon an injury or aggravation caused by a service connected injury.  In this case, the left Achilles tendon was not injured in service, and thus cannot cause injury or aggravation to the right Achilles tendon sufficient to warrant secondary service connection.  Direct service connection is also not warranted as the Veteran admitted in the hearing testimony that he was not on active duty at the time of the injury to his right Achilles tendon.  The record contains limited documentation regarding the right Achilles tendon injury, except for private treatment records that provide a MRI report, and progress notes on recovery.  However, the reports note that the right Achilles injury occurred in August 2007 (or at the earliest in 2004 if one were to rely on the reported history by the Veteran during his April 2015 VA examination) - years after the Veteran was placed on Air Force Retired Reserve.  The Board concludes based upon relevant evidence of record that the Veteran is not entitled to direct or secondary service connection for his right Achilles tendon disorder.

The Veteran also contended in the hearing that he suffered from a chronic condition.  While symptoms of a condition may be chronic in a medical sense, chronic conditions afforded presumptive service connection are specifically enumerated in 38 C.F.R. § 3.309(a).  The Veteran does not have a § 3.309(a) condition, and thus does not benefit from presumptive service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  He has also not otherwise provided credible evidence of chronic symptomatology of an Achilles tendon injury to either ankle since his separation from active duty.  

Based upon the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's bilateral Achilles tendon disorder and his military service.  Therefore, the Board finds that a preponderance of the lay and medical evidence of record weighs against the claim for service connection for the bilateral Achilles tendon disorder, and outweighs the Veteran's more recent contentions regarding the timing and conditions of his injury.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that service connection is not warranted for the Veteran's bilateral Achilles tendon disorder.


ORDER

Entitlement to service connection for a bilateral Achilles tendon disorder is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


